 612DECISIONSOF NATIONALLABOR RELATIONS BOARDWestern Auto Supply Company and Retail Clerks International Association,Local No 698,AFL-CIO,PetitionerCase 8-RC-7570May 20 1970DECISION ON REVIEWBy CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND JENKINSOn August 12, 1969, the Regional Director for Region8 issued his Decision and Direction of Election in theabove-entitled proceeding, in which he found appropriatethe requested unit confined to the Employer's Canton#3 retail store, rejecting the Employer's contention thatthe smallest appropriate unit under Board precedentwould include its two stores in Canton, Ohio Thereafter,pursuant to National Labor Relations Board Rules andRegulations, the Employer filed a timely request forreview, in which it contended,inter alia,that in findingthe requestedsingle-store unit appropriate, the RegionalDirector departed from officially reported Board preced-entBy telegraphic order dated November 10, 1969, theNational Labor Relations Board granted the requestfor review Thereafter, the Employer filed a statementrelying upon its request for review and its brief tothe Regional Director, which was attached to the requestfor reviewPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Boardhas delegated its powers in connection with this caseto a three-member panelThe Board has considered the entire record in thiscase with respect to the issue under review and makesthe following findingsThe Regional Director found that the requestedsingle-store unit was presumptively appropriate and that thepresumption had not been successfully rebutted, distin-guishing the precedent cited to him in the Employer'sposthearing brief In its request for review, the Employercontends that the Regional Director erred in so conclud-ing and that the smallest appropriate unit is comprisedof all the Employer's employees at its two stores withinCanton, Ohio, which in the Employer's chain operationsisgiven the nomenclature of a metro-market areaWefind merit in this contentionThe Employeris engagedin the retailsalesof automo-bile supplies, appliances, and other products througha large number of small standardized stores which itowns and operates throughout the United States Ithas at present two stores in the city of Canton, referredto as Canton #3 and #2, which are 5 miles apart iThese two stores are included within the Employer'sColumbus retail sales district, which is comprised of10 stores under the supervision of a retail sales managerwho reports directly to the Employer's northeastern'Canton #I was discontinued more than 4 years agoregional vice president 2 The next nearest stores areinAkron, Ohio, some 25 miles away, in a differentretail districtThere is no bargaining history at the two stores inCanton or in any other store within the Columbus districtHowever, the record discloses that employees in othermetro market areas in the Employer's operations areorganized in metropolitan area units,' and there is noinstance of a single-store unit in any of its metro-market areasThe Employer's district operations are centrallyadministered through the District central reporting andaccounting office in Columbus, Ohio, which handlesallpayroll and other administrative functions for allstores within that districtAll employees at all storeswithin the district enjoy identical benefits The Employerprescribes uniform rules of conduct and modes of dressfor all employees, it provides attire for the automotiveinstallation menDespite the central administration on a district level,the two stores in Canton, Ohio, are distinguishable fromother stores within the distract in that they constitute,as above indicated, a metro-market area in the Employ-er's operations They have identical merchandise, prices,wage rates, and operating hours and use common adver-tising and telephone listings Both stores submit merchan-dise requests to maintain the inventory levels set bythe district retail sales manager on the same day andreceivemerchandise by a common truck Goods aretransferred between the storesBoth serve the samecustomer market area and draw their employees fromthe same labor marketThere are seven or eight employees in each of theCanton stores, in the classifications of credit clerk,automotive installationman, part-time stockman andsalesman The sales employees from both stores attendjoint training classes conducted by the district retailsalesmanager Pursuant to the Employer's policy of"interbranching,"4 there are daily telephone calls andfrequent visits of sales employees between the twostoresThere has been promotional transfer betweenthe stores,5 and one individual works part time at bothlocations to complete full-time employment The automo-tive installation men at the two stores frequently assisteach other, especially on Friday and Saturday evenings,to accommodate for business fluctuations In addition,ZDistrict Retail Sales Manager Mayernik is responsible for the twostores in Canton seven in Columbus Ohio andone in HuntingtonWest VirginiaCanton is 120 miles from Columbus which in turnis 137 miles from Huntington Huntington is 229 miles from CantonThe Columbus stores also constitute what the Employer refers to inits operations as a separatemetro market area3E g St Louis Minnesota Detroit Michigan and Los AngelesCaliforniaInterbranching entails the transfer of merchandise between the storesto satisfy customer demands when one store lacks an adequate supplyof the particular item The store furnishing merchandise charges thestore requesting the merchandise and receives credit for the chargeUnder this practice some sales made in one store are delivered inthe other to the customer himself or to a saleman from the purchasingstoreA salesman at store #2 was recently promoted to store managerof store #3182 NLRB No 87 WESTERN AUTO SUPPLY CO.613personnel are interchanged between the two stores whenemployees are absent due to illness or vacation. Employ-ees from both stores assist in taking regular inventoryat each store.The district retail salesmanager isdirectly responsibleto the regional vice president for the sales, operations,and general administration(including personnel) of allthe stores within his district. He visits the stores regularlyand for extended periods of time, usually for a workingday or two at least every 2 weeks. He is in constanttelephone communication with all district stores. Hesets the manpower quota for each store; determinesthe store selling hours; takes up personnel grievancesand complaints during his visits; investigates applicationsfor initial employment forwarded to him by the storemanager; discusses with employees disciplinary actionsinitiatedagainst themby thestoremanager;passeson recommendations made by the store manager formerit increases which are based on length of serviceand an automatic progression scale; conducts metro-market sales meetings; explains the Employer's policies,procedures, benefits and the like to employees.The storemanagershave no authority to hire, butthey accept applications for employment when vacanciesoccur within their manpower quotas; they interviewapplicants, administer standard tests, and transmit thecompleted forms with their recommendation to the dis-trict retail sales manager. They have no authority todeviate from wage ranges for job classifications or fromestablished policies on merit increases but, as indicated,they initiate recommendations for salary adjustmentsand for discipline. They schedule employee workinghours, subject to review by the district retail salesmanager. They have no discretion as to the kinds ofmerchandise carried, stock levels, prices, sources ofmerchandise, or means of delivery. They can spendno more than $10 without prior approval.Upon the foregoing and the entire record herein,we find that the smallest appropriate unit for the request-ed employees should encompass both Canton stores.In so finding, we rely not only on the fact that theEmployer considers these two stores as being in a distinctmetro-market area but on the additional circumstancesthat their operations are highly integrated, that employeeinterchange between them regularly occurs, that thedegree of authority exercised by store managersis limit-ed, and that other metro-market areas in the Employer'schain are organized on a metropolitan area unit basis."Accordingly, we shall remand the case to theRegionalDirector in order that he may, in the event the Petitionerestablishes within 10 days that it has an adequate showingof interest, conduct an election pursuant to his Decisionand Direction of Election, as modified herein,' exceptthat the eligibility date therefor shall be the payrollperiod immediately preceding the date below.`SeeThe PepBoys-Manny,Moe & Jack,172NLRB No 23,CaribbeanRestaurants,Inc ,162 NLRB 676; CfHaag Drug Company,Incorporated,169NLRB 877 The casesrelied uponby theRegionalDirector to support his contrary finding are in our opinion factuallydistinguishable'In order to insure that all eligible voters may have the opportunityto be informed of the issues in the exercise of their statutory righttovote, all parties to the election should have access to a list ofvoters and their addresses which may be used to communicate withthemExcelsior Underwear Inc ,156 NLRB 1236,N L R B v Wyman-Gordon Company,394U S 759 Accordingly, it is hereby directedthat a corrected election eligibility list, containing the names and address-es of all the eligible voters, must be filed with the Regional Directorfor Region 8 within 7days ofthe date of this Decision on ReviewThe list may initially be used by the Regional Director to assist indetermining an adequate showing of interest The Regional Directorshallmake the list available to all parties to the election when heshall have determined that an adequate showing of interest has beenestablished among the employees in the unit found appropriate. Noextension of time to file this list shall be granted by the RegionalDirector except in extraordinary circumstances Failure to comply withthis requirement shall be grounds for setting aside the election wheneverproper objections are filed.As the unit found appropriate is broader than that requested, thePetitionermay withdraw its petition without prejudice upon writtennotice to the Regional Director within 10 days from the date of thisDecision on Review11